In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Molía, J.), dated July 6, 1999, as granted that branch of the defendant’s motion which was for an award of maintenance and an attorney’s fee pendente lite.
Ordered that the appeal from so much of the order as awarded the defendant an attorney’s fee pendente lite is dismissed as withdrawn; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The Supreme Court’s award of maintenance pendente lite was a reasonable accommodation between the plaintiffs means and the defendant’s needs, considering the parties’ preseparation standard of living (see, Domestic Relations Law § 236 [B] [6]). Contrary to the plaintiffs contention, the parties’ conflicting allegations should be resolved at trial, when they can be fully explored (see, Wolfson v Wolfson, 272 AD2d 470). Ritter, J. P., Friedmann, H. Miller and Smith, JJ., concur.